Citation Nr: 1710839	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO. 12-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1. Entitlement to a compensable disability evaluation for chronic liver disease. 

2. Entitlement to service connection for a chronic disability manifested by fatigue, claimed as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by: Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1974 to December 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from an October 2009 rating decision of the RO in Chicago, Illinois.

In September 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In a decision dated in April 2015, the Board denied the claim of entitlement to service connection for fatigue, and failed to specifically adjudicate the rating claim for chronic liver disease. The Veteran appealed that decision to the Veterans Court. In an Order dated in June 2016, pursuant to a Joint Motion for Partial Remand (Joint Motion), the Veterans Court vacated the Board's April 2015 decision in part, and remanded the issues of entitlement to service connection for a disability manifested by fatigue, and entitlement to a compensable disability rating for chronic liver disease, to the Board, for additional development as stipulated in the Joint Motion.

The Board acknowledges that the Veteran has disagreed with the initial disability ratings assigned for major depressive disorder and cardiomyopathy in a September 2015 rating decision. See Notice of Disagreement received on September 6, 2016. However, the RO has acknowledged receipt of the Notice of Disagreement in a letter dated September 23, 2016. Accordingly, no additional Board action is necessary to comply with 38 C.F.R. §19.9(c)(2016); Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1. At the September 2014 Board hearing, as reduced to writing in the transcript, the Veteran withdrew the perfected appeal of entitlement to an increased disability rating for "chronic liver disease." 

2. Fatigue is a symptom of sarcoidosis and/or medications prescribed for a service-connected back disability; there is no distinct chronic disability manifested by fatigue.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding entitlement to an increased rating for chronic liver disease have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5. The basic criteria for service connection for disability manifested by fatigue are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Veteran withdrew his appeal regarding several claims on the record of the April 2015 Board hearing. These included claims of entitlement to disability ratings in excess of 0 percent for service-connected "liver disease" and "renal disease." Although the Board listed the issues correctly on the title page, it thereafter consistently referred to the "liver disease" claim incorrectly as "kidney disease." Therefore, the issues adjudicated were "kidney disease" and "renal disease." The Board observes that the terms "renal" and "kidney" are synonymous. See Dorland's Illustrated Medical Dictionary 1647 (31st ed. 2007) (defining "renal" as pertaining to the kidney). Notwithstanding this error, the fact remains that the Veteran withdrew his claim of entitlement to a disability rating in excess of 0 percent for service-connected "liver disease" and that withdrawal was reduced to writing in the hearing transcript. 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, on the record of the September 2014 Board hearing, the appellant withdrew the appeal of the rating for chronic liver disease and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). As the appeal has been withdrawn, the Board finds that dismissal is appropriate.

Service Connection Claim

The Veteran is seeking service connection for fatigue, which he asserts represents a distinct disability and which he attributes to his service-connected sarcoidosis. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service treatment records do not reflect treatment for, or diagnosis of, a disability manifested by fatigue. However, the Veteran was diagnosed with and treated for sarcoidosis in service. An October 21, 1980, Clinical Note reflects the initial diagnosis of Stage II sarcoidosis. A November 22, 1980, Hospital Discharge Summary reflects the same diagnosis. A September 19, 1982, Clinical Note reveals the diagnosis was rendered based on a liver biopsy, a gingival biopsy and pulmonary function testing. Chest X-rays were also conducted. 

The first reference to a disability manifested by fatigue does not appear for several decades after service. An October 2002 General Medicine Outpatient Note includes a description of "generalized fatigue x 2-3 years." However, there was no corresponding diagnosis. 

The Veteran filed the current claim in February 2009. Contrary to his previous account of onset of symptoms in the late 1990s or early 2000s, he stated in a July 29, 2009, Pulmonary Progress Note that he had profound fatigue for the last 3 decades. He reported feeling tired all day. He also reported being hypersomnolent, and that he falls asleep easily when idle, reading, or watching television. He reported he cannot work as much as before, and has had to scale back his commitments at work due to the fatigue. He reported having almost fallen asleep while driving. The examiner noted that Prednisone therapy in 1980 did not affect the fatigue. He reported sleeping 8 hours per night, and his family reported he sleeps very soundly. There had been no witnessed apneas. It was reported that he was taking 6-8 tablets of Vicodin every day for chronic back pain. The examiner's assessment was: 

The patient's predominant symptom at this time is profound fatigue and hypersomnolence. His history is not suggestive of obstructive sleep apnea. It is also not entirely explained by his history of sarcoidosis. Other possibilities include his chronic opioid use, possible hypothyroidism and depression. Moreover it is unclear as to whether the diagnosis of sarcoidosis was established in 1980 with certainty, particularly because it appears to have been done by liver biopsy, which has a high false positive rate. Lung biopsies would still be expected to yield a diagnosis in the majority of individuals with sarcoidosis even in the absence of overt pulmonary involvement. It would be worthwhile to establish the diagnosis since he is experiencing otherwise unexplained nonspecific symptoms." Patient instructed to obtain past records from the time of diagnosis of sarcoidosis and bring with him to next visit."
 
There is no indication that the Veteran followed-up on the examiner's suggestion. 

The Veteran was afforded a VA examination in June 2010 to evaluate his claims of chronic fatigue. Consistent with his initial report, the Veteran reported onset of "[c]hronic fatigue" in 2003. He reported fatigue on a daily basis that is variable in intensity. It is manifested by a lack of energy and not muscle weakness. The examiner noted that easy fatigability is a common accompaniment of chronic sarcoidosis and in the absence of a concomitant comorbidity or explanation, it is more likely than not that this represents sarcoidosis. 

An August 26, 2014, Psychology Progress Note includes the psychologist's observation: "Not clear what part, if any, his persisting fatigue, lack of energy is d/t Sarcoidosis w/ various organ involvement (pt reports 'lungs, kidneys stage 2, liver, calcification in head which docs said is from being dropped on head as baby but (he) denies knowing anything about being dropped on his head, cardiomyopathy'). Used to exercise a lot, running, etc. Now none. Hopes as he gets better and maybe has more energy he can restart" (VBMS record 09/09/2014). 

The Board notes initially that, fatigue is not a diagnosis but a symptom. In order for service connection to be granted for fatigue, it must be attributed medically to a specific disability, i.e., diagnosis, disorder, or syndrome. After a review of all of the evidence, the Board finds that the Veteran does not have a distinct disability manifested by fatigue. Rather, his fatigue has been medically attributed as a symptom to his service-connected sarcoidosis of the lungs. 

The Board acknowledges the stipulations in the Joint Motion that the Board did not adequately discuss the concerns expressed in the July 2009 pulmonology report. The parties specifically noted the pulmonologist's statement "Appellant's chronic fatigue is 'not entirely explained by his history of sarcoidosis' - even going as far as suggesting that that it is unclear that the diagnosis of sarcoidosis was ever established with certainty - the pulmonologist identified 'chronic opioid use, possible hypothyroidism and depression' as other potential causes of Appellant's fatigue."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In comparing the June 2010 VA examination report to the July 2009 pulmonology report, the Board places greater probative weight on the June 2010 examination report for two essential reasons. First, the June 2010 VA examination report includes a conclusively-stated opinion, while the July 2009 pulmonology report is entirely inconclusive. And second, the June 2010 examination report was based on a review of the pertinent evidence while the July 2009 report explicitly states that the pertinent evidence was not before the pulmonologist. The history of the disability was identified as being provided "[p]er patient." While information provided by a patient is not necessarily inaccurate or incompetent, the examiner expressed a specific desire to review the records pertinent to the initial diagnosis, which were not before him. 

The Board finds that the July 2009 report is speculative and inconclusive. It lists chronic opioid use, hypothyroidism, and depression, as other "possibilities." Moreover, the existence of hypothyroidism is also characterized as only "possible." Of course, no one has asserted that such causation is impossible. Establishing the possibility or impossibility of other etiologies is not the standard VA law requires. The statement of the July 2009 pulmonologist establishes only that the likelihood of an etiology other than sarcoidosis is higher than 0 percent. It does not establish that the likelihood is at least 50 percent, a percentage which approximates the standard required under VA law. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (VA claimant will prevail of there is an approximate balance of positive and negative evidence).

Medical evidence which merely indicates that a particular disorder is possible or that a particular etiology is possible is too speculative in nature to establish the presence of said disorder or the asserted etiology. Tirpak v. Derwinski, 2 Vet. App. 609 (1992). The Veterans Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus. See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); 

While the July 2009 report states that the Veteran's fatigue is not entirely explained by his history of sarcoidosis, this statement does not identify with the required specificity or certainty the likelihood of any particular cause or the significant contribution of any particular cause. While the July 2009 report states that it is" unclear" whether the diagnosis of sarcoidosis was established in 1980 with certainty, this statement must be read in the context of the instruction of that examiner to the Veteran, to obtain his treatment records from the time of the initial diagnosis. This is a patent admission that the examiner did not have the full facts before him. This is significant with respect to his concern that a liver biopsy, as described by the Veteran, was the sole basis for the initial diagnosis. In fact, a review of the service treatment records, which he apparently did not have before him, reveals that the diagnosis was also based on a gingival biopsy, pulmonary function testing, and chest X-rays. 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In the case of the July 2009 report, to the extent a medical opinion was even intended by the pulmonologist, it is explicitly ambivalent and based on an inaccurate factual premise. It would also appear to be based on an examination of limited scope as the examiner openly expressed a desire to conduct additional testing. In contrast, the June 2010 report is not ambivalent and was conducted in conjunction with a review of the clinical records pertinent to the claim. The examination request indicates that the entire claims file was sent by the RO and the examiner was specifically instructed to review the evidence in the file in conjunction with his opinion. 

The Board also notes that, in contrast with the July 2009 report, the June 2010 opinion is consistent with the long-standing (30 years) diagnosis of sarcoidosis. It is thus consistent with the overwhelming majority of the other evidence. It is notable that, in August 2009, just one month after the July 2009 report, a VA respiratory examination was conducted. The result was a diagnosis of sarcoidosis. The examiner cited chest X-rays showing interstitial fibrosis of the lung and pulmonary function testing showing a restrictive pattern, as well as symptoms of shortness of breath on exertion, as consistent with the diagnosis of pulmonary sarcoidosis. 

Also in contrast with the statement in the July 2009 report that the original diagnosis of sarcoidosis was based only on a liver biopsy, the Veteran has argued in favor of an increased rating for sarcoidosis that "My condition with [s]arcoidosis was verified through various medical examinations including a lymph node examination, a pulmonary function test, a liver biopsy, x-rays, blood [gas], and other blood test. At the time I was diagnosed with [s]arcoidosis, it was in my lung, liver, skin, and lymph nodes. I was treated with steroids." He identified fatigue as a current problem and stated "All of my health issues have a common thread which is [s]arcoidosis" (VBMS record 08/21/2009). 

As the July 2009 examiner based his concerns regarding the original diagnosis of sarcoidosis on the limited type of testing that was conducted, and as this information came directly from the Veteran, it is significant that the Veteran has elsewhere endorsed a much more detailed history of testing and evaluation at the time of the original diagnosis. 

For these reasons, the Board places greater probative weight on the June 2010 VA examination report and finds that the examiner's assessment and opinion that sarcoidosis is "more likely than not" the cause of the Veteran's fatigue is highly persuasive. This conclusively stated opinion is based on a review of the pertinent evidence and medical history, whereas, the July 2009 examiner's review was clearly not. 

In sum, there is no distinct disability manifested by fatigue. Rather, fatigue is a symptom that has been attributed to the service-connected disability of sarcoidosis. To the extent any other factors contribute, they have not been identified with adequate specificity and certainty. 

As such, the Board finds that the basic criteria for service connection (a nonservice connected disability) are not met with respect to this claim. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in May 2010 and January 2013. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). To the extent the Joint Motion has identified any deficiencies in the Board's prior decision, it relates to the Board's discussion of other medical evidence and not to an inadequacy of the June 2010 VA examination. Moreover, for reasons addressed in the discussion above, the Board finds the examination to be adequate. While the July 2009 pulmonology report suggests additional testing to confirm the diagnosis of sarcoidosis, to include a pulmonary biopsy, this must be read in the context of that examiner's admitted lack of access to the complete record. The June 2010 examiner who had access to the complete record expressed no such need for additional testing and no diagnostic doubt. See 38 C.F.R. § 4.2; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990). Green v. Derwinski, 1 Vet. App. 121 (1991). 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed of the reasons for the RO denial of the fatigue claim and of the evidence necessary to substantiate the claim. Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

The appeal of the disability rating for chronic liver disease is dismissed.

Service connection for a disability manifested by fatigue is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


